COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-291-CV
 
 
IN RE STACY D. CHAMBLESS                                                   RELATOR
 
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and AEmergency
Motion For Stay Of Order And For Stay Of Proceedings@ and is
of the opinion that relief should be denied. 
Accordingly, relator's petition for writ of mandamus and motion for
emergency relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A:   DAUPHINOT, J.; CAYCE,
C.J.; and WALKER, J.
 
DELIVERED: August 23, 2007




    [1]See
Tex. R. App. P. 47.4.